Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7-10, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cetera (USPN 2009/0166243).
With respect to claim 1, Cetera shows a pill regulator apparatus (fig. 5), comprising: a base (14); a plurality of side walls (11,12) extending upward from the base (14); the plurality of side walls (11,12) comprising a front wall (16) disposed opposite a rear wall (15) and a pair of opposing side walls (11,12) disposed between the front wall (16) and the rear wall (15); the front wall (16), the rear wall (15), and the opposing side walls (11,12) defining an interior volume therebetween; a plurality of dividing walls disposed within the interior volume; the plurality of dividing walls (between compartments) defining a plurality of individual compartments; a plurality of tabs (13) removably (fig.3) disposed on a top end of the rear wall (15); each tab of the plurality of tabs (13) corresponding to an individual compartment of the plurality of individual compartments; each tab movable between an upward position and a downward position.  
With respect to claim 2, Cetera shows wherein the base (14) is flat.  
With respect to claim 3, Cetera shows wherein the rear wall (15) is of a greater height than the front wall (16) (fig. 3).
With respect to claim 4, Cetera shows wherein each individual compartment of the plurality of individual compartments is identical in size and dimension (fig. 5).
With respect to claim 5, Cetera shows wherein each individual compartment of the plurality of individual compartments is dimensioned to receive a pill bottle therein (this is functional claim language and the reference is capable of performing the function).  
With respect to claim 7, Cetera shows wherein each tab of the plurality of tabs (13) is centrally disposed above each corresponding individual compartment. 
With respect to claim 8, Cetera shows wherein each tab (13) comprises a circular protrusion (13b) disposed upon a distal end of the tab  (13).
With respect to claim 9, Cetera shows wherein an identifier (30,31) is disposed on an underside surface of each tab (13).
With respect to claim 10, Cetera shows wherein a plurality of labels are disposed on the front wall (16) of the plurality of side walls (11,12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, is rejected under 35 U.S.C. 103  as being unpatentable over Cetera in view of Daneshvar (USPN 5,351,818) .
	Cetera discloses the invention substantially as claimed.   
However Cetera does not disclose claim 6, wherein the plurality of tabs is secured to the top end of the rear wall via rotatable attachment to a rod defined on the top end of the rear wall.  
. 
Daneshvar teaches a hinge wherein the tab (16) is secured to the top end of the rear wall via rotatable attachment to a rod  (13) defined on the top end of the rear wall in the same field of endeavor for the purpose of allowing the tab or lid to open and close.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the hinge of Cetera with the rod hinge of Daneshvar in order to have a durable hinge that is easy to open and close.  This is an exemplary rational for a for a 103, combination see MPEP 2143 section (B) Simple substitution of one known element for another to obtain predictable results; . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736